EXHIBIT 10.3
OFFICER EMPLOYMENT AGREEMENT
THIS AGREEMENT is made effective as of May 18, 2009 by and between MOUNTAIN
NATIONAL BANK and MOUNTAIN NATIONAL BANCSHARES, INC. (The “Bank”), Sevierville,
Tennessee; and Richard A. Hubbs (the “Officer”).
WHEREAS, the Bank wishes to assure itself of the services of Officer for the
period provided in the Agreement; and
WHEREAS, the Officer is willing to serve in the employment of the Bank on a
fulltime basis for said period.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

  1.  
POSITION AND RESPONSIBILITIES
       
During the period of his employment hereunder, Officer agrees to serve as Senior
Vice President/Chief Financial Officer.
    2.  
TERMS AND DUTIES

  (a)  
The term of this Agreement shall be deemed to have commenced as of the date
first above written and shall continue for a period of thirty-six (36) full
calendar months thereafter.
    (b)  
During the period of his employment hereunder, except for periods of absence
occasioned by illness, vacation periods, and leaves of absence, Officer shall
devote substantially all of his business time, attention, skill, and efforts to
the faithful performance of his duties hereunder including activities and
services related to the organization, operation and management of the Bank;
provided, however; that, subject to the terms of this Agreement, from time to
time, Officer may serve, or continue to serve, on the boards of directors of,
and hold any other offices or positions in, companies or organizations, which
will not materially affect the performance of Officer’s duties pursuant to this
Agreement.

  3.  
COMPENSATION AND REIMBURSEMENT

  a)  
The compensation specified under this Agreement shall constitute the salary and
benefits paid for the duties described in Sections 1 and 2. The Bank shall pay
Officer as compensation a salary of Ninety Two Thousand Five Hundred Dollars
($92,500.00) per year of service (“Base Salary”). Such Base Salary shall be
payable in accordance with the customary payroll practices of the Bank. During
the period of this Agreement, Officer’s Base Salary shall be reviewed at least
annually; the first such review will be made no later than one year from the
date of this Agreement. Such review shall be conducted by the President/CEO of
the Bank. Richard L. Hubbs will be entitled to participate in or receive
benefits under any employee benefit plans including, but not limited to, stock
options, retirement plans, supplemental retirement plans, pension plans, profit-

 





--------------------------------------------------------------------------------



 



     
sharing plans, health-and-accident plans, medical coverage or any other employee
benefit plan or arrangement made available by the Bank in the future to its key
management employees, subject to, and on a basis consistent with, the terms,
conditions and overall administration of such plans and arrangements. Officer
will be entitled to incentive compensation and bonuses as provided in any plan,
or pursuant to any arrangement of the Bank, in which Officer is eligible to
participate. Nothing paid to the Officer under any such plan or arrangement will
be deemed to be in lieu of other compensation to which the Officer is entitled
under this Agreement, except as provided under Section 4 (e).
    b)  
Officer will be reimbursed for reasonable travel and entertainment expenses.

  4.  
CHANGE IN CONTROL

  a)  
No benefit shall be paid under this Section 4 unless there shall have occurred a
Change in Control of the Bank. For purposes of this Agreement, a “Change in
Control” of the Bank shall be deemed to occur if and when:

  i)  
there occurs an acquisition in one or more transactions of at least 15 percent
but less than 25 percent of the Common Stock by any Person, or by two or more
Persons acting as a group (excluding officers and directors of the Bank), and
the adoption by the Board of Directors of a resolution declaring that a change
in control of the Bank has occurred; or
    ii)  
there occurs a merger, consolidation, reorganization, recapitalization or
similar transaction involving the securities of the Bank upon the consummation
of which more than 50 percent in voting power of the voting securities of the
surviving corporation(s) is held by Persons other than former shareholders of
the Bank; or
    iii)  
25 percent or more of the directors elected by shareholders of the Bank to the
Board of Directors are persons who were not listed as nominees in the Bank’s
then most recent proxy statement.

  b)  
If any of the events described in Section 4 (a) hereof constituting a Change in
Control have occurred or the Board Directors of the Bank has determined that a
Change in Control has occurred, Officer shall be entitled to the benefits
provided in paragraphs (c), (d) and (e) of this Section 4, upon his subsequent
involuntary termination of employment at any time during the term of this
Agreement (other than for Cause, following a Change in Control following any
demotion, loss of title, office or significant authority, reduction in his
annual compensation or benefits, or relocation of his principal place of
employment by more than 50 miles from its location immediately prior to the
Change in Control).

 

2



--------------------------------------------------------------------------------



 



  c)  
Upon the occurrence of a Change in Control followed by the termination of
Officer’s employment in the manner set forth in Section 4 (b), the Bank shall
pay Officer, or in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, a sum equal to 2.99 times the Officer’s “base amount,” within
the meaning of 280G(b)(3) of the Internal Revenue Code of 1986 (“Code”), as
amended. Such payment shall be made in thirty-six equal monthly installments
beginning on the first day of the month following the month in which the
Executive is terminated and thereafter payable on the first day of each month
thereafter until paid in full.
    d)  
Upon the occurrence of a Change in Control followed by the termination of
Officer’s employment in the manner set forth in Section 4(b), the Bank will
cause to be continued life, medical, dental and disability coverage
substantially identical to the coverage maintained by the Bank for Officer prior
to his severance for a period of three years from such Date of Termination;
provided, however, that Officer shall no longer be entitled to receive such
benefits if Officer competes with the Bank or the surviving financial
institution in the manner prohibited by Section 9 during such three-year period.
In addition, Officer shall be entitled to receive the value of employer
contributions that would have been made on the Officer’s behalf over the
remaining term of the agreement to any tax-qualified retirement plan sponsored
by the Bank as of the Date of Termination.
    e)  
Upon the occurrence of a Change in Control, the Officer shall be entitled to
receive benefits due to him under, or contributed by the Bank on his behalf,
pursuant to any retirement, incentive, profit sharing, bonus, performance,
disability or other employee benefit plan maintained by the Bank on the
Officer’s behalf to the extent that such benefits are not otherwise paid to the
Officer upon a Change in Control.
    f)  
Notwithstanding the preceding paragraphs of this Section 4, in the event that
the aggregate payments or benefits to be made or afforded to the Officer under
this Section would be deemed to include an “excess parachute payment” under 280G
of the Code, such payments or benefits shall be payable or provided to Officer
in equal monthly installments over the minimum period necessary to reduce the
present value of such payments or benefits to an amount which is one
dollar($1.00) less than three (3) times the Officer’s “base amount” under
280G(b)(3) of the Code.
    g)  
Upon the occurrence of a Change in Control followed by the termination of
Officer’s employment for any reason other than cause, the Officer agrees that he
will not compete with the Bank or the successor or surviving financial
institution for the period of time during which the Officer is accepting
benefits pursuant to Section 4 (d) hereof, in each case, in any city or town in
which the Bank operates a branch or main office. For purposes of this paragraph,
the term “compete” shall have the same meaning as more fully defined in
Section 9, Non-Competition.

  5.  
TERMINATION UPON RETIREMENT, DEATH OF OFFICER.
       
Termination by the Bank of Officer based on “Retirement” shall mean termination
at age 65 or such other age determined in accordance with any retirement
arrangement established with Officer’s consent with respect to him. Upon
termination of Officer upon Retirement, Officer shall be entitled to all
benefits under any retirement plan of the Bank and other plans to which Officer
is a party. Upon the death of the Officer during the term of this Agreement, the
Bank shall pay to Officer’s estate, within ten (10) days of the end of such
month, the compensation due to the Executive through the last day of the
calendar month in which his death occurred.

 

3



--------------------------------------------------------------------------------



 



  6.  
TERMINATION FOR CAUSE
       
For purposes of this Agreement, “Termination for Cause” shall include
termination because of the Officer’s personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform assigned duties, willful violation of any law, rule, or
regulation which negatively impacts the Bank (other than traffic violations or
similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement. For purposes of this Section, the term “willful” is
defined to include any act or omission which demonstrates an intentional or
reckless disregard for the duties and responsibilities owed to the business of
the employer by Officer. The Officer shall not have the right to receive any
compensation or other benefits, including those provided for herein, for any
period after the Date of Termination for any Termination for Cause. Any stock
options granted to Officer under any stock option plan or any unvested awards
granted under any other stock benefit plan of the Bank, or any subsidiary or
affiliate thereof, shall become null and void effective upon Officer’s receipt
of Notice of Termination for Cause pursuant to Section 8 hereof, and shall not
be exercisable by Officer at any time subsequent to such Termination for Cause.
    7.  
SIX MONTH DELAY OF CERTAIN PAYMENTS
       
Notwithstanding any other provision of this Agreement, in the event that the
receipt of amounts payable pursuant to Sections 4 or 5 of this Agreement within
six months of the Date of Termination would cause Officer to incur any penalty
under Section 409A of the Code then payment of such amounts shall be delayed
until the date that is six months following Officer’s Date of Termination (the
“Earliest Payment Date”). If this provision becomes applicable, it is
anticipated that payments that would have been made prior to the Earliest
Payment Date in the absence of this provision would be paid as a lump sum on the
Earliest Payment Date and the remaining severance benefits or other payments
would be paid according to the schedule otherwise applicable to the payments.
    8.  
NOTICE

  (a)  
Any purported termination by the Bank or by Officer shall be communicated by
Notice of Termination to the other party hereto. For purposes of this Agreement,
a “Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Officer’s employment under the provision so indicated.
    (b)  
“Date of Termination” shall mean the date specified in the Notice of
Termination.

 

4



--------------------------------------------------------------------------------



 



  (c)  
The Officer and the Bank shall resolve any claim, controversy or dispute arising
out of or in connection with this Agreement, or relating to or arising out of
Officer’s employment with the Bank, by compulsory, binding arbitration in
Knoxville, Tennessee. Any such arbitration shall be conducted according to the
Commercial Arbitration Rules of the AAA. Notwithstanding the provisions of this
Section 8 (c), the Bank may seek and obtain appropriate restraining orders and
temporary or permanent injunctions in a court proceeding without engaging in
arbitration with respect to any alleged violation of the covenants contained in
Section 9. The Officer shall invoke his right to arbitrate any claim,
controversy or dispute with or against the Bank only after first attempting to
resolve it in good faith through the exhaustion of the employee problem solving
mechanism contained in the Bank’s Employee Handbook without first obtaining
results reasonably satisfactory to the Officer.
    (d)  
In any dispute which is finally resolved through arbitration, the prevailing
party (as defined below) shall be entitled to reimbursement for all reasonable
attorneys’ fees, witness expenses and all fees and expenses of the arbitrators.
The “prevailing party” shall be determined by the arbitrator.

  9.  
NON-COMPETITION/CONFIDENTIALITY
       
Officer agrees and acknowledges that during the term of his employment with
Bank, he will have access to and be provided confidential and proprietary
information of Bank, including but not limited to customer lists, loan
portfolios, lending guidelines, pricing guidelines and the like. Additionally,
Officer will be provided with special training and educational opportunities at
the expense of Bank. In consideration of his employment and the mutual premises
contained herein, the receipt and sufficiency of which are hereby acknowledged,
Officer agrees that upon any termination of Officer’s employment hereunder,
including a termination for Cause, as defined in Section 6, Officer agrees not
to compete with or work for a competitor of the Bank for a period of twelve
(12) months following such Date of Termination in any county in which the Bank
operates a branch or main office, or in any county in which the Bank conducts
its banking business, determined as of the Date of Termination, including but
not limited to Sevier, Blount, Knox, or Jefferson Counties. Officer agrees that
during such period and within such counties, Officer shall not work for or
advise, consult or otherwise serve with, directly or indirectly, any entity
whose business materially competes or intends to compete with the depository,
lending or other business activities of the Bank. Officer also agrees that,
during the term of this Agreement and for a one (1) year period following this
termination of employment, Officer will not attempt to induce or persuade any
former, current or future employee, agent, officer or Director of Bank to
terminate such employment or other relationship with Bank in order to enter into
any relationship with the Officer, any competing business organization in which
the Officer is a participant in any capacity whatsoever, or any other business
organization in competition with the Bank’s business. Officer further agrees and
acknowledges that he will not use any contracts, proprietary information, trade
secrets, confidential information, customer lists, mailing lists, goodwill, or
other intangible property used in connection with Bank’s business. The parties
hereto, recognizing that irreparable injury will result to the Bank, its
business and property in the event of Officer’s breach

 

5



--------------------------------------------------------------------------------



 



     
of this Section 9, agree that, notwithstanding anything to the contrary in this
Agreement, in the event of any such breach by Officer, the Bank will be
entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by Officer, Officer’s partners,
agents, servants, employers, employees and all persons acting for or with
Officer. Officer represents and admits that in the event of the termination of
his employment, Officer’s experience and capabilities are such that Officer can
obtain employment in a business engaged in other lines and/or of a different
nature than the Bank, and that the enforcement of a remedy by way of injunction
will not prevent Officer from earning a livelihood. Nothing herein will be
construed as prohibiting the Bank from pursuing any other remedies available to
the Bank for such breach or threatened breach, including the recovery of damages
from Officer. The parties also agree that, should a court of competent
jurisdiction determine that the temporal and/or geographic scope of the
foregoing restrictions on competition are overbroad, the court should modify the
restrictions to the minimal extend needed to render them enforceable under
applicable law.

  10.  
SOURCE OF PAYMENTS
       
All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.
    11.  
EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS
       
This agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Officer, except that this Agreement shall not affect or operate to
reduce any benefit or compensation inuring to the Officer of a kind elsewhere
provided. No provision of this Agreement shall be interpreted to mean that
Officer is subject to receiving fewer benefits than those available to him
without reference to this Agreement.
    12.  
NO ATTACHMENT; SUCCESSORS AND ASSIGNS

  a)  
Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.
    b)  
This Agreement shall be binding upon, and inure to the benefit of, Officer and
the Bank and their respective successors, heirs, executors and assigns.

  13.  
MODIFICATION AND WAIVER

  a)  
This Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto.

 

6



--------------------------------------------------------------------------------



 



  (b)  
No term or condition of this Agreement shall be deemed to have been waived, nor
shall there by any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

  14.  
SEVERABILITY
       
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
the law continue in full force and effect.
    15.  
HEADINGS FOR REFERENCE ONLY
       
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
    16.  
GOVERNING LAW
       
This Agreement shall be governed by the substantive laws and procedural
provisions of the State of Tennessee, unless otherwise specified herein;
provided, however, that in the event of a conflict between the terms of this
Agreement and any applicable federal or state law or regulation, the provisions
of such law or regulation shall prevail.
    17.  
PAYMENT OF LEGAL FEES
       
All reasonable legal fees paid or incurred by the Bank or the Officer pursuant
to any dispute or question of interpretation relating to this Agreement shall be
paid or reimbursed by the prevailing party in such judgment, arbitration or
settlement.
    18.  
INDEMNIFICATION
       
The Bank shall provide Officer with coverage under a standard directors’ and
officers’ liability insurance policy at its expense, or in lieu thereof, shall
indemnify Officer to the fullest extent permitted under applicable Tennessee and
Federal law and the Bank’s Articles of the Association against all expenses and
liabilities reasonably incurred by him in connection with or arising out of any
action, suit or proceeding in which he may be involved by reason of him having
been a director or officer of the Bank (whether or not he continues to be a
director or officer at the time of incurring such expenses or liabilities), such
expenses and liabilities to include, but not be limited to, judgment, court
costs and attorneys’ fees and the cost of reasonable settlements.

 

7



--------------------------------------------------------------------------------



 



  19.  
SUCCESSOR TO THE BANK
       
The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and their seal to be affixed hereunto by a duly authorized officer or director,
and Executive has signed this Agreement, all on the 18th day of May, 2009.

                 
ATTEST:
    MOUNTAIN NATIONAL BANK
MOUNTAIN NATIONAL BANCSHARES, INC.             By:   /s/ Dwight B. Grizzell    
         
(SEAL)
          Name:   Dwight B. Grizzell
 
          Title:   President/CEO
 
               

                     
WITNESS:
                   
 
                            OFFICER:   /s/ Richard A. Hubbs                    
 
 
          Name:   Richard A. Hubbs    
 
          Title:   Senior Vice President/Chief Financial Officer    

 

8